Exhibit 10.2

 

December 6, 2010

 

Steve Filton

Senior Vice President & CFO

UHS of Delaware, Inc.

367 South Gulph Road

King of Prussia, PA 19406

 

Dear Steve;

 

The Board of Trustees of Universal Health Realty Income Trust (“UHT”), at their
December 2, 2010 meeting, authorized the renewal of the current Advisory
Agreement between UHT and UHS of Delaware, Inc. (“Agreement”) upon the same
terms and conditions.

 

This letter constitutes UHT’s offer to renew the Agreement, through December 31,
2011, upon such terms and conditions. Please acknowledge UHS of Delaware’s
acceptance of this offer by signing in the space provided below and returning
one copy of this letter to me. Thank you.

 

Sincerely,

 

/s/ Cheryl K. Ramagano

Cheryl K. Ramagano

Vice President, Treasurer and Secretary

 

Agreed and Accepted: UHS OF DELAWARE, INC. By:   /s/ Steve Filton  

Steve Filton

Senior Vice President and CFO